DETAILED ACTION
This Office Action is a Non-Final Rejection in response to an application filed on
10/09/2020. Claims 1-20, filed on 10/09/2019, are acknowledged as pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/09/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-2, 5-6, 14-16, 18-20 are objected to because of the following informalities: 
Claim 1, line 1, “An exercise device for use in exercising gluteal muscles comprising:” should be corrected to ---An exercise device for exercising gluteal muscles, the exercise device comprising:---
Claim 1, line 8, “the coiled piece” should be corrected to ---the coiled piece of material---
Claim 2, line 1, “the flexible strap” should be corrected to ---the elongate flexible strap---
Claim 5, lines 1-2, “a mid-section of the flexible strap” should be corrected ---a mid-section of the elongate flexible strap---
Claim 6, line 1, “the mid-section” should be corrected ---the mid-section of the elongate flexible strap---
Claim 14, line 1, “the flexible strap” should be corrected to ---the elongate flexible strap---
Claim 15, line 1, “the flexible strap” should be corrected to ---the elongate flexible strap---
Claim 16, lines1-2, “a first appendage of the user” should be corrected ---the first appendage of the user---
Claim 18, line 1, “An exercise device for use in exercising gluteal muscles of a user comprising:” should be corrected to ---An exercise device for exercising gluteal muscles, the exercise device comprising:---
Claim 18, line 1, “An elongate flexible strap” should be corrected to ---an elongate flexible strap---
Claim 18, line 11, “the flexible strap” should be corrected to ---the elongate flexible strap---
Claim 18, lines 14, “a mid-section of the flexible strap” should be corrected ---a mid-section of the elongate flexible strap---
Claim 18, line 16, “the mid-section” should be corrected to ---the mid-section of the elongate flexible strap---
Claim 19, line 2, “instructions” should be corrected to ---the set of instructions---
Claim 20, line 6, “the user’s first appendage” should be corrected ---the first appendage of the user---
Claim 20, lines 6-7, “the flexible strap” should be corrected to ---the elongate flexible strap---
Claim 20, line 8, “the user’s second appendage” should be corrected ---the second appendage of the user---
Claim 20, lines 8-9, “the flexible strap” should be corrected to ---the elongate flexible strap---
Claim 20, line 10, “the flexible strap” should be corrected to ---the elongate flexible strap---
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the user" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the user" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggest to amend the limitation “the user” (claim 1, line 4) to ---a user---
Claim 3 recites the limitation "the synthetic textile material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the synthetic textile material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Claim 9 recites the limitation "the first and second padded sleeves" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner suggests to change this limitation to ---a first padded sleeve and the second padded sleeve---
Claim 10 recites the limitation "the diameter-size" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the diameter-size" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the user" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggest to amend the limitation “the user” (claim 1, line 4) to --- a user---
16 recites the limitation "the user’s wrist" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the user’s wrist" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the user’s wrist" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggest to amend the limitation “the user’s wrist” (claim 18, lines 3-4) to --- a user’s wrist---
Claim 18 recites the limitation "the door frame" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of its dependency on claim 18, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Claim 20 recites the limitation “the steps” in line 1. It is unclear whether this limitation is referring to method steps or steps of exercise device or separate components. The Examiner suggest to amend claim 20, line 1, to ---A method of using an exercise device, the method comprising:--- .
Claim 20 recites the limitation "the far side of the door" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “a door” in line 3 and “the door” in lines 4 and 5. It is unclear whether this limitations are referring to “a closed door” in claim 1 lines 9-10 or separate components. The Examiner suggest to amend the limitation “a gap between a closed door and a door frame” (claim 1, lines 9-10) to ---a gap between a door and a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 11-12, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belveal (US D903,792 S) in view Pollock (US 5,254,065)
Regarding claim 1: Belveal discloses an exercise device (stretching device; see FIG.1, Detailed Description “FIG. 1 is a perspective view of the stretching device showing my new design in a condition of use”) for use in exercising gluteal muscles comprising:
an elongate flexible strap (see annotated in FIGS.1-2) having a first handle-half (see annotated in FIGS.1-2) and a second handle-half (see annotated in FIGS.1-2), the first handle-half (see annotated in FIGS.1-2) including a first looped-end (see annotated 
an anchor (see annotated in FIG.2) located between the first handle-half (see annotated in FIGS.1-2) and the second handle-half (see annotated in FIGS.1-2).

    PNG
    media_image1.png
    887
    766
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    867
    884
    media_image2.png
    Greyscale

Belveal does not disclose the anchor including a coiled piece of material, the coiled piece forming a cylinder having a diameter larger than a gap between a closed door and a door frame.
Pollock teach a flexible strap (Pollock, fastening strap; col 4 lines 14-20 “As seen in FIG. 1, my fastening strap provides fastening loop 10 extending from enlarged end portion 11 and carrying frictional coating 12 on an outer surface portion of the loop and adjacent enlarged end portion. My fastening strap is formed from a single length of flexible webbing. This webbing preferably is formed of woven polymeric fibers of appropriate strength and durability”) having the anchor (Pollock, cylindrical roll 15, see FIG.5) including a coiled piece (Pollock, cylindrical roll 15, see FIG.5) of material, the coiled piece (Pollock, cylindrical roll 15, see FIG.5) forming a cylinder having a diameter (Pollock, see annotated in FIG. 5)  larger than a gap (Pollock, see annotated in FIG. 5) between a closed door (Pollock, door 27, see FIG.5) and a door frame (Pollock, each of the door frame elements 23, see FIG.5). (Pollock, col 4 lines 52-57; “Enlarged end portion 11 of the first species of my fastening strap illustrated in FIGS. 1-3 is formed by rolling first end 14 of webbing 13 upon itself in an elongated spiral fashion, as illustrated, to form somewhat flattened cylindrical roll 15 comprised of a plurality of spirally wound layers of webbing.”)

    PNG
    media_image3.png
    626
    604
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anchor, as disclosed in Belveal, to include a coiled piece of material, the coiled piece forming a cylinder having a diameter larger than a gap between a closed door and a door frame, as taught in Pollock, for the purpose of preventing passage of the roll through a space between a door edge and the adjacent portion of its associated frame. (Pollock, col 4 lines 57-64; The diametrical size of this roll is not critical to my invention, but should be sufficient to prevent passage of the roll through a space between a door edge and the adjacent portion of its associated frame which, taking into account stress caused deformation of my roll, requires a minimum minor or shorter diameter of at least approximately one-quarter inch.”)

Regarding claim 2: Belveal in view of Pollock teach the flexible strap comprises a synthetic textile material. (Pollock, fastening strap is made of woven polymeric fibers; col 4 lines 14-20 “As seen in FIG. 1, my fastening strap provides fastening loop 10 extending from enlarged end portion 11 and carrying frictional coating 12 on an outer surface portion of the loop and adjacent enlarged end portion. My fastening strap is formed from a single length of flexible webbing. This webbing preferably is formed of woven polymeric fibers of appropriate strength and durability”)

Regarding claim 3: Belveal in view of Pollock teach the anchor (Pollock, enlarged end portion 11) comprises a synthetic textile material. (Pollock, enlarged end portion 11 is made of woven polymeric fibers; col 4 lines 14-20 “As seen in FIG. 1, my fastening strap provides fastening loop 10 extending from enlarged end portion 11 and carrying frictional coating 12 on an outer surface portion of the loop and adjacent enlarged end portion. My fastening strap is formed from a single length of flexible webbing. This webbing preferably is formed of woven polymeric fibers of appropriate strength and durability”)

Regarding claim 5: Belveal in view of Pollock teach the anchor (Pollock, cylindrical roll 15, see FIG.5) is located at a mid-section (Pollock, enlarged end portion 11) of the flexible strap.

Regarding claim 6: Belveal in view of Pollock teach the mid-section (Pollock, enlarged end portion 11) is at least partially sealed together to form a loop (Pollock, portion 19) disposed around the anchor (Pollock, col 5 lines 7-8 “Portion 19 of the webbing then passes about the outer surface of roll 15”, see FIG.2).

Regarding claim 11: Belveal in view of Pollock teach the invention as substantially claimed, see above, and further teach the diameter-size ranges from 1/4 inch to 2 inches.  (Pollock, emphasis added, col 4 lines 57-64 “The diametrical size of this roll is not critical to my invention, but should be sufficient to prevent passage of the roll through a space between a door edge and the adjacent portion of its associated frame which, taking into account stress caused deformation of my roll, requires a minimum minor or shorter diameter of at least approximately one-quarter inch.”)

Regarding claim 12: Belveal in view of Pollock teach the invention as substantially claimed, see above, and further teach the cylinder has a height of at least 1 inch. (Pollock, the height of the cylinder is equivalent with the width of the fastening strap; emphasis added, col 4 lines 17-18 “My fastening strap is formed from a single length of flexible webbing.”, col 4 lines 41-44 “These physical requirements dictate use of webbing material of between one-thirty second (0.079 cm.) and one-sixteenth inch (0.159 cm.) thickness and one-half (1.27 cm.) to three inch (7.62 cm.) width.”)

Regarding claim 15: Belveal in view of Pollock teach the invention as substantially claimed, see above, and further teach the flexible strap is at least 1/2 inch wide. (Pollock, the width of the fastening strap is between ½-3 inches; emphasis added, col 4 lines 17-18 “My fastening strap is formed from a single length of flexible webbing.”, col 4 lines 41-44 “These physical requirements dictate use of webbing material of between one-thirty second (0.079 cm.) and one-sixteenth inch (0.159 cm.) thickness and one-half (1.27 cm.) to three inch (7.62 cm.) width.”)

Regarding claim 16: Belveal further discloses wherein configured for receiving a first appendage of the user (Belveal, see annotated in FIG.2) includes sizing the first looped-end (Belveal, see annotated in FIG.2) to encircle the user's wrist (Belveal, see FIG.1, the first looped-end is capable to encircle the user’s wrist).

Regarding claim 17: Belveal in view of Pollock teach the invention as substantially claimed, see above, and further teach the first looped-end and the second looped- end are between 5-15 inches in circumference or diameter. (Pollock, with both sides 16 and 18 in adjacency, the length of the loop 10 is 4-6 inches, therefore, the circumference of the loop 10 is 8-12 inches; Col 5 lines 36-40 “Commonly the length of the loop, with both sides 16, 18 in adjacency, is approximately four (10.16 cm.) to six inches (15.24 cm.) to allow extension from a door side to permit the interconnection of apparatus to be supported”)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belveal (US D903,792 S) in view Pollock (US 5,254,065), and further in view of Butler et al. (US 2013/0005544 A1) 
Regarding claim 4: Belveal in view of Pollock teach the invention as substantially claimed, see above, but fail to teach the synthetic textile material is nylon.
Butler et al. teach the anchor is nylon (Butler et al., Emphasis added, Para [0066] “the anchor 110 including the anchor base 112, anchor strap 114, and loop 116 are formed of materials that include, but are not limited, to straps of a webbing of a natural or synthetic material having a strength sufficient to support the weight of a user. Preferred webbings include, but are not limited to, webbings made of nylon, polypropylene or other polymeric fibers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the synthetic textile material of the anchor, as taught in Belveal in view Pollock, to be nylon, as taught in Butler et al., for the purpose of having sufficient strength to support the weight of the user. (Butler et al., Emphasis added, Para [0066] “the anchor 110 including the anchor base 112, anchor strap 114, and loop 116 are formed of materials that include, but are not limited, to straps of a webbing of a natural or synthetic material having a strength sufficient to support the weight of a user. Preferred webbings include, but are not limited to, webbings made of nylon, polypropylene or other polymeric fibers”)

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belveal (US D903,792 S) in view Pollock (US 5,254,065), and further in view of Shifferaw (US 6,921,354)
Regarding claim 7: Belveal in view of Pollock teach the invention as substantially claimed, see above, and further teach a first sleeve (Belveal, see annotated in FIG.2) housing the first looped-end (Belveal, see annotated in FIG.2).
Belveal in view of Pollock fail to teach a first sleeve is padded.
Shifferaw teach a first padded sleeve (Shifferaw, first hand grip 13; col 1 lines 62-64, “The hand grips are tubular or cylindrical, and in one embodiment consist of short lengths of rigid tubing which are covered with foam or other suitable padding.”).

    PNG
    media_image4.png
    654
    761
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first sleeve, as taught in Belveal in view of Pollock, to be padded, as taught in Shifferaw, for the purpose of providing additional protection to the first sleeve.

Regarding claim 8: Belveal in view of Pollock teach the invention as substantially claimed, see above, and further teach a second sleeve (Belveal, see annotated in FIG.2) housing the second looped-end (Belveal, see annotated in FIG.2).
Belveal in view of Pollock fail to teach a second sleeve is padded.
Shifferaw teach a second sleeve is padded (Shifferaw, second hand grip 13; col 1 lines 62-64, “The hand grips are tubular or cylindrical, and in one embodiment consist of short lengths of rigid tubing which are covered with foam or other suitable padding.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second sleeve, as taught in Belveal in view of Pollock, to be padded, as taught in Shifferaw, for the purpose of providing additional protection to the first sleeve.

Regarding claim 9: Belveal in view of Pollock, and further in view of Shifferaw teach the invention as substantially claimed, see above, and further teach the first and second padded sleeves comprise a foam material. (Shifferaw, first and second hand grips 13; col 1 lines 62-64, “The hand grips are tubular or cylindrical, and in one embodiment consist of short lengths of rigid tubing which are covered with foam or other suitable padding.”)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belveal (US D903,792 S) in view Pollock (US 5,254,065), and further in view of Johnson (US 2018/0140884 A1)
Regarding claim 10: Belveal in view of Pollock teach the invention as substantially claimed, see above, but fail to teach the diameter-size is at least 1 inch.
Johnson teach an analogous exercise device wherein the diameter-size is at least 1 inch (the diameter of the band 210 is 5/4 inch; see annotated in FIG.2A; Johnson, Para [0027] “Band 102 ranges in thickness from approximately 1/8 to 1/4 inch.”; Para [0028] “Thickness 210 is generally 5 times greater than the thickness of band 102.”).

    PNG
    media_image5.png
    600
    710
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the anchor, as taught in Belveal in view of Pollock, to be at least one inch, as taught in Johnson, for the purpose of prevent rolled segment from passing through the space between where an edge of a door meets a door frame when the door is in a closed position. (Johnson, Thickness 210 should be sufficient to prevent rolled segment 202 from passing through the space between where an edge of a door meets a door frame when the door is in a closed position.”)

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belveal (US D903,792 S) in view Pollock (US 5,254,065), and further in view of Hetrick (US 2007/0027005 A1)
Regarding claim 13: Belveal in view of Pollock teach the invention as substantially claimed, see above, and further teach each of the first handle-half (Belveal, see annotated in FIGS.1-2) and the second handle- half (Belveal, see annotated in FIGS.1-2) appears to be approximately equal to each other. 
Belveal in view of Pollock fail to teach the first handle-half and the second handle-half are each between 10-25 inches long.
Hetrick teach the first handle-half and the second handle- half are each between 10-25 inches long. (the range of the length of the handle is 1-16 feet; when the handle is 2 feet long, each half handle is 1 foot =12 inches which is within the Applicant’s range 10-25 inches; Hetrick, Para [0055] “It is preferred that the length S is adjustable over a length that allows for a wide range of exercises, from a minimum length, which may be as short as about 1 foot, to a maximum length which may be as long as about 16 feet.”)

    PNG
    media_image6.png
    314
    836
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the first handle-half and the second handle- half, as taught in Belveal in view of Pollock, to be between 10-25 inches long, as taught in Hetrick, for the purpose of allow for a wide range of exercises. ( Hetrick, Para [0055] “It is preferred that the length S is adjustable over a length that allows for a wide range of exercises, from a minimum length, which may be as short as about 1 foot, to a maximum length which may be as long as about 16 feet.”)

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belveal (US D903,792 S) in view Pollock (US 5,254,065), and further in view of Bode (US 5,415,608 A)
Regarding claim 14: Belveal in view of Pollock teach the invention as substantially claimed, see above, but fail to teach the flexible strap is between 20-50 inches long.
Bode et al. teach the flexible strap (Bode et al, cord 11) is between 20-50 inches long. (Bode et al, col 4 lines 39-40, “the cords 11 are preferably 2 feet to 4 feet in length.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the flexible strap, as taught in Belveal in view of Pollock, to be between 20-50 inches long, as taught in Bode et al, for the purpose of provides sufficient space from the door to prevent interference with the door. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belveal (US D903,792 S) in view Pollock (US 5,254,065) and further in view of Butler et al. (US 2013/0005544 A1)
Regarding claim 18: Belveal discloses an exercise device (stretching device; see FIG.1, Detailed Description “FIG. 1 is a perspective view of the stretching device showing my new design in a condition of use”) for use in exercising gluteal muscles of a user comprising:
an elongate flexible strap (see annotated in FIGS.1-2) having a first handle-half (see annotated in FIGS.1-2) and a second handle-half (see annotated in FIGS.1-2), the first handle-half (see annotated in FIGS.1-2) including a first looped-end (see annotated in FIGS.1-2) configured for receiving the user’s wrist (the first looped-end is capable to receive the user’s wrist, see FIG.1), the second handle-half (see annotated in FIGS.1-2) having a second looped-end (see annotated in FIGS.1-2) configured for receiving the user’s wrist (the second looped-end is capable to receive the user’s wrist, see FIG.1); and 
an anchor (see annotated in FIG.2) located between the first handle-half (see annotated in FIGS.1-2) and the second handle-half (see annotated in FIGS.1-2);
Belveal does not disclose the anchor including a coiled piece of material, the coiled piece forming a cylinder having a diameter larger than a gap between a closed door and a door frame; wherein the flexible strap comprises a synthetic textile material; wherein the anchor comprises the synthetic textile material; wherein the anchor is located at a mid-section of the flexible strap; and wherein the mid-section is at least partially sealed together to form a loop around the anchor.
Pollock teach a flexible strap (Pollock, fastening strap; col 4 lines 14-20 “As seen in FIG. 1, my fastening strap provides fastening loop 10 extending from enlarged end portion 11 and carrying frictional coating 12 on an outer surface portion of the loop and adjacent enlarged end portion. My fastening strap is formed from a single length of flexible webbing. This webbing preferably is formed of woven polymeric fibers of appropriate strength and durability”) having the anchor (Pollock, cylindrical roll 15, see FIG.5) including a coiled piece (Pollock, cylindrical roll 15, see FIG.5) of material, the coiled piece (Pollock, cylindrical roll 15, see FIG.5) forming a cylinder having a diameter (Pollock, see annotated in FIG. 5)  larger than a gap (Pollock, see annotated in FIG. 5) between a closed door (Pollock, door 27, see FIG.5) and a door frame (Pollock, each of the door frame elements 23, see FIG.5) (Pollock, col 4 lines 52-57; “Enlarged end portion 11 of the first species of my fastening strap illustrated in FIGS. 1-3 is formed by rolling first end 14 of webbing 13 upon itself in an elongated spiral fashion, as illustrated, to form somewhat flattened cylindrical roll 15 comprised of a plurality of spirally wound layers of webbing.”); wherein the flexible strap comprises a synthetic textile material (Pollock, fastening strap is made of woven polymeric fibers; col 4 lines 14-20 “As seen in FIG. 1, my fastening strap provides fastening loop 10 extending from enlarged end portion 11 and carrying frictional coating 12 on an outer surface portion of the loop and adjacent enlarged end portion. My fastening strap is formed from a single length of flexible webbing. This webbing preferably is formed of woven polymeric fibers of appropriate strength and durability”); wherein the anchor (Pollock, enlarged end portion 11) comprises the synthetic textile material (Pollock, enlarged end portion 11 is made of woven polymeric fibers; col 4 lines 14-20 “As seen in FIG. 1, my fastening strap provides fastening loop 10 extending from enlarged end portion 11 and carrying frictional coating 12 on an outer surface portion of the loop and adjacent enlarged end portion. My fastening strap is formed from a single length of flexible webbing. This webbing preferably is formed of woven polymeric fibers of appropriate strength and durability”); wherein the anchor (Pollock, cylindrical roll 15, see FIG.5) is located at a mid-section (Pollock, enlarged end portion 11) of the flexible strap; wherein the mid-section (Pollock, enlarged end portion 11) is at least partially sealed together to form a loop (Pollock, portion 19) disposed around the anchor (Pollock, col 5 lines 7-8 “Portion 19 of the webbing then passes about the outer surface of roll 15”, see FIG.2).

    PNG
    media_image3.png
    626
    604
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anchor, as disclosed in Belveal, to include a coiled piece of material, the coiled piece forming a cylinder having a diameter larger than a gap between a closed door and a door frame, as taught in Pollock, for the purpose of preventing passage of the roll through a space between a door edge and the adjacent portion of its associated frame. (Pollock, col 4 lines 57-64; The diametrical size of this roll is not critical to my invention, but should be sufficient to prevent passage of the roll through a space between a door edge and the adjacent portion of its associated frame which, taking into account stress caused deformation of my roll, requires a minimum minor or shorter diameter of at least approximately one-quarter inch.”)

Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the anchor and the strap, as disclosed in Belveal, to comprise synthetic textile material, as taught in Pollock, for the purpose providing appropriate strength and durability. (Pollock, col 4 lines 14-20 “As seen in FIG. 1, my fastening strap provides fastening loop 10 extending from enlarged end portion 11 and carrying frictional coating 12 on an outer surface portion of the loop and adjacent enlarged end portion. My fastening strap is formed from a single length of flexible webbing. This webbing preferably is formed of woven polymeric fibers of appropriate strength and durability”)

Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anchor, as disclosed in Belveal, to be located at a mid-section, as taught in Pollock, for the purpose of evenly distributed the tensive force applied to loop portion of the strap when the strap are fastened to the door. (Pollock col 7 lines 34-41 “It is also to be noted that the enlarged end portion 11 tends to be configurationally maintained by reason of the positioning of the fastening strap in the door structure, and the tensive forces applied to loop portion 10 of the strap will tend to be distributed over some area rather than concentrated at a particular point, by reason of the construction of the strap itself and its positional relationship with the door structure”)

Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anchor, as disclosed in Belveal, to be at least partially sealed together to form a loop disposed around the anchor, as taught in Pollock, for the purpose of serving as a cover for the anchor.

Belveal in view of Pollock teach the invention as substantially claimed, see above, but fail to teach the synthetic textile material is nylon;
Butler et al. teach the anchor is nylon (Butler et al., Emphasis added, Para [0066] “the anchor 110 including the anchor base 112, anchor strap 114, and loop 116 are formed of materials that include, but are not limited, to straps of a webbing of a natural or synthetic material having a strength sufficient to support the weight of a user. Preferred webbings include, but are not limited to, webbings made of nylon, polypropylene or other polymeric fibers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the synthetic textile material of the anchor, as taught in Belveal in view Pollock, to be nylon, as taught in Butler et al., for the purpose of having sufficient strength to support the weight of the user. (Butler et al., Emphasis added, Para [0066] “the anchor 110 including the anchor base 112, anchor strap 114, and loop 116 are formed of materials that include, but are not limited, to straps of a webbing of a natural or synthetic material having a strength sufficient to support the weight of a user. Preferred webbings include, but are not limited to, webbings made of nylon, polypropylene or other polymeric fibers”)

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belveal (US D903,792 S) in view Pollock (US 5,254,065), and further in view of Butler et al. (US 2013/0005544 A1), and further in view of DiOrio et al (US 2005/0130812 A1)
Regarding claim 19: Belveal in view of Pollock, and further in view of Butler  et al teach the invention as substantially claimed, see above, but fail to teach a set of instructions; and  wherein the exercise device and instructions are arranged as a kit.
DiOrio et al teach a set of instructions; and wherein the exercise device and instructions are arranged as a kit (DiOrio et al, Para [0008] “FIG. 3 shows a perspective view of a kit of the present invention consisting of a closed container containing an exercise device and instructions for proper use of the device for stretching.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise device, as taught in Belveal in view of Pollock and further in view of Butler  et al, to include instruction and kit, as taught in DiOrio et al, for the purpose of inform a user of the proper use of the device to stretch a corresponding plurality of targeted tissues in the body (DiOrio et al, Para [0021] “The kit comprises an exercise device as described herein above, and instructions that inform a user of the proper use of the device to stretch a corresponding plurality of targeted tissues in the body.”)

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belveal (US D903,792 S) in view Pollock (US 5,254,065), and further in view of Hagerman et al (US 4,685,671), and further in view of Shifferaw (US 6,921,354 B1)
Regarding claim 20: Belveal in view of Pollock teach the invention as substantially claimed in claim 1, see above, and further teach a method of using an exercise device comprising the steps of: providing the exercise device of claim 1 (see rejection of claim 1 above), placing the anchor behind the door (Pollack, see FIG. 5; the anchor is positioned behind the door) ; closing the door trapping the anchor on the far side of the door (Pollack, see FIG. 5; the anchor is positioned behind the door and the door is closed); inserting the user's first appendage into the first looped-end of the flexible strap (Belveal, see FIG. 1, the user’s left arm is received by the first looped-end of the strap); inserting the user's second appendage into the second looped-end of the flexible strap (Belveal, see FIG. 1, the user’s right arm is received by the second looped-end of the strap); tensioning the flexible strap. (Belveal, see FIG. 1, the user is leading forward which tensions the strap).
 Belveal in view of Pollock do not teach the method of: engaging the gluteal muscles.
Hagerman teach a method of using an exercise device comprising the steps of: 
engaging the gluteal muscles (Hagerman, col 5 lines 16-25, “GLUTEAL STRENGTHENERS (Hip Extensors - muscles on the back of the hip): Attach strap 27 in the lower part of the door jamb. Facing the door, step one leg through both handles and slide them to a position above your knee. Place one hand on a chair for balance. Pre-stretch the tube by stepping backward into a backward lunge position. With bent knee, kick back as high as possible using a dynamic motion.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using exercise device, as taught in Belveal in view of Pollock, to engage the gluteal muscles, as taught in Hagerman, for the purpose of strengthening muscles on the back of the hip.
Belveal in view of Pollock and further in view of Hagerman teach the invention as substantially claimed in claim 1, see above, fail to teach the method of exercising including opening a door and performing a squat exercise. 
Shifferaw teaches the method of exercising including opening a door (Shifferaw, see FIG. 2) and performing a squat exercise (Shifferaw, col 2 lines 20-21, “FIGS. 3A and 3B, for example, show an exerciser doing squats.”; see FIGS. 3A-3B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of exercising, as taught in Hagerman in view of Pollock, to include opening the door and performing squat, as taught in Shifferaw, for the purpose of allowing the user to strength different muscles as needed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550.  The examiner can normally be reached on Monday-Thursday 9am-7:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAO N DO/Examiner, Art Unit 3784


/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784